@

GENTING

PLANTATIONS

PT SUSANTRI PERMAI
KAPUAS REGENCY
CENTRAL KALIMANTAN PROVINCE

INDONESIA
SUMMARY OF HCV AND SEIA REPORTS

MAY 2014

PT Susantri Permai-May 2014- HCV & SEIA summary - Page 1 of 11
RSPO

RSPO NEW PLANTING PROCEDURES
Summary Report of HCV Assessment and SEIA

1. Executive Summary

PT Susantri Permai (PT SP) has obtained a licence area for oil palm plantations covering an
area of 15,000 ha through the Regent Decree of Kapuas No: 946/2006 dated 30" September
2006. The Plantation Operational License (IUP) was approved by the Regent of Kapuas No:
945/2006 dated 30°" January 2006.

PT SP commissioned Environmental Management & Monitoring Pty Ltd of Australia (EM &
M) to conduct an SEIA which involved assessing the environmental and socio-economic
aspects and impacts plus an ecological (HCVF) assessment study. The ecological assessment
of HCVF was led by Mr Jarwadi B. Hernowo of the Dept. of Forestry Resources Conservation,
Faculty of Forestry, Bogor Agricultural University (IPB) whilst the Social Impacts Assessment
was conducted by Mr Iman K. Nawireja. The report was published in December 2007.

Subsequently, PT SP hired a team from the Faculty of Agriculture Palangkaraya University
Indonesia led by Ir. Bismart Ferry Ibie (of Palangkaraya University), to conduct an
assessment of the flora, fauna and HCV at PT SP. This report was published in October 2008.
In 2009, PT SP commissioned a collaborative team from the Faculty of Agriculture
Palangkaraya University and Yayasan Kelapa Sawit Berkelanjutan Indonesia (YASBI) led by Ir.
Bismart Ferry Ibie, to conduct a final HCV assessment. This report, peer reviewed by YASBI,
was published in September 2009.

Based on the result of the final HCVF assessment, there no longer exists any primary forest
in the area. PT SP’s concession area consists of 7 landsystems (RePPProT, 1987) with mineral
soils and topography dominated by flat, undulating to rolling/hilly areas ranging from 2 to
15 % and some limited areas in the 15 — 40 % slope class. The soil types throughout the
area are Podsolik, Regosol and Alluvial soils.

The final HCV assessment had identified a total HCV area of 926.30 ha, which consists of
HCV 1, HCV 2, HCV 4, HCV 5 and HCV 6 (overlap); as some areas have been found to contain
more than one HCV. Further details are shown in the summary of the HCV Assessment
findings below.

A HCV public consultation, took place on 12" September 2009 at the District office of
Kapuas Hulu in Sei Hanyu Village, Kapuas Tengah District, Kapuas Regency. The public
consultation was conducted to obtain feedback of the HCV findings from the related parties.

PT Susantri Permai-May 2014- HCV & SEIA summary - Page 2 of 11
The process of public consultation, feedback and commentary from the participants were
documented to provide inputs in finalization of the HCV report.

The public consultation was attended by 41 participants comprising: Assessor team, PT SP
employees, community and traditional leaders, Head of Villages and local government
representatives.

The AMDAL (Socio-environmental impact assessment), Izin Lingkungan (Environmental
licence), IUP (Plantation Operational licence) have been obtained.

2. Scope of HCV Assessment and SEIA

e Company PT Susantri Permai

e Location Kapuas Hulu District, Kapuas Regency,

Central Kalimantan Province.

© Geographical Location Latitude 113°55’41.376” to 114°9’37.7748”
Longitude 0°41'37.4352” to 0°53’43.9691”

e Surrounding Area a. North : Production Forest

b. East : Settlement and Other Development
Area (APL).

c. West : Production Forest

d. South : Settlement and Other Development
Area (APL) and Oil Palm Plantation

e Permits a. Location Permit: Regent Decree of Kapuas No:
946/2006 dated 30" September 2006.

b. Plantation Operational License/IUP: Regent of
Kapuas, No.945/2006, dated 30" January 2006.

¢ Location Map

PT Susantri Permai-May 2014- HCV & SEIA summary - Page 3 of 11
TET 0 TTT TH
a —att
1) 1} 7 |
| Tihis =| |
‘ a |
a is teed wed ce ania Ve
é ‘ a Te
uss) Morean |
De nang - Mw
It fl
f Ht : I silo
if 1 |
i" . |
tH MosdGiqbesa Mi Dunn tore [4
- F
f = 4] a embang Purch DpseGfintbang Sirat "| Dusun Pengenin 4
Gl
Dusun Bula | ri

on wwsise tome PETA BLOK KERJA

9 | PT. SUSANTRI PERMAI
s ° 2 5 | =
ane Dibuat Oleh:
Loboretoriun Digtas! dan Komputast
Tis cida.: Fakuitas Pertanion
© Os
— secs
[) Blok kena
Universitas Palengka Raya
2008

Datum Ws 1094 Inset Leta Lokasi PT. Sus anti Peta |
Proyeksi : Untang dan Bujye a | ” |

Figure 1. Location map of PT Susantri Permai.

PT Susantri Permai-May 2014 HCV & SEIA summary - Page 4 of 11
3. Assessment Methodology
a. HCV Assessment

The HCV assessor team, which involved experts in Biodiversity, Environmental Services,
Social and Culture was supported by a GIS expert from the Faculty of Agriculture,
Palangkaraya University. The HCV Assessor Team was assisted by a supporting team which
included the staff of the company and representatives from the village community.

HCV Team Leader: Ir Bismart Ferri Ibie
HCV Reviewer Ir Purwo Susanto (YASBI)
Members : Penyang (Forestry)

Antonius Triyadi (Forest Ecology)

Yusuf Aguswan (GIS Specialist)

Hendratoni (Biodiversity Specialist)

Doni (Dendrology-Biodiversity Specialist)

Jhony Hartly (Social Economic and Community Welfare Specialist)
Evu Novitasari (Social Politic Specialist)

Berson (Social and Cultural Specialist)

Juli Chandra Taruna (Environmental Services Specialist)

Yeni Haryati (Agroforestry)

Table 1. HCV assessment process, methodology, and data achievement

‘Assessment Process Methodology Data achievement

Mapping and landscape Field data collection to verify Mapping all data and information
secondary data and information found into a map and conducting
such as protected/conservation analyses on it.

areas, road system, river system,
boundaries, soil types and classes,
topography, and; to conduct a
comprehensive overview of the

area.

Fauna (wildlife) aspect Qualitative field assessment (rapid | Qualitative condition of the habitat;
assessment). Direct field endangered, critical, and protected
observation; interview and wildlife species within the list of
discussion with stakeholders, such | IUCN and the prevailing regulation
as local community, staffs of the and its distribution; qualitative
company, and other related condition of wildlife species’
parties. population (number and status of

reproduction); location of wildlife
species encounter; species hunted by
the community; benefit and

PT Susantri Permai-May 2014- HCV & SEIA summary - Page 5 of 11
disturbance of wildlife species; level
of threat and survival opportunity of
wildlife species.

Flora aspect

Interview and direct field survey.
Initial mapping of ecosystem
distribution; observation on forest
structure, species density or
dominance on each type of
ecosystem.

Data of flora with particular status,
species protected by the Indonesian
government or assumed to be
endangered in the IUCN list. Threat
and opportunity to maintain the
area.

Social, Economic, and Cultural
Aspect

Interview and field visit using FD
(Focus Group Discussion), PRA

Traditionally protected area, level of
dependency toward the area,

environmental services related to
the assessed area.

(Participatory Rural Appraisal) and
list of structured questions.
Collection of data on the village’s
demography, custom, culture, and
community's relation with forest.

b.SEI Assessment

The SEI assessment was conducted in three stages. The first stage was a desktop study to
collect existing data from public sources. Further collection of data was conducted in the
villages, sub-district and district administration offices. The information collected includes
data on public health, villages/sub-district and districts monographies.

The second stage was the field work, which included in-depth interviews, Focus Group
Discussions (FGD) and direct observations. The field work was conducted over ten days in
the field, in all the villages interacting with PT SP.

The third stage was analysis of the data and preparation of the report. The report was
submitted to PT SP for review and comments before being finalised.

3. Summary of HCV Assessment Findings

The licence area of PT SP covers 15,000 ha. Final HCV assessment identified a total HCV area
covering 926.30 ha or 6.18% of the concession area (see Table 3 below), which consists of
HCV 1, HCV 2, HCV 4, HCV 5 and HCV 6 (overlap), as some areas have been found to contain
more than one HCV.

PT Susantri Permai-May 2014- HCV & SEIA summary ~ Page 6 of 11
Table 2. Summary of HCV assessment findings at PT SP

Blok Number

Ha

HCV Sub
Value

HCV

Note

11.

$33, $32, $31, $30, $29, $28, $27, R27, Q27, R13, R14,
Q13, Q14, Q15, Q16, R16, R17, Q17, Q18, P17, P18, P19,
019, P20, 020, R21, P22, 022, P23, 023, 024, 025, 026,
027, N32, N33, HS7,H58, H59, H6O, 160, H16, 161, H62,
162, 163, B3, C3, C4, B4, BS, B6, B7, B8, B99, C8, C9, C10,
C11, C12, C13, C14 & B7

366.94

Overlap with HCVA
2.3, 4.1, 5 and 6

14

$33, $32, $31, $30, $29, $28, $27, R27, Q27, H57, H58,
H59, H60, 160, H61, 161, H62, 162, 163, B3, C3, C4, B4, BS,
B6, B7, BB, B9, C8, C9, C10, C11, C12, C13 & C14

151.14

Overlap with HCVA
1184.1

Total area of HCV 1

366.94

23.

$33. $32, $31, $30, $29, $28, $27, R27, Q27, R13, R14,
Q13, Q14, Q15. Q16, R16, R17, Q17, Q18, P17, P18, P19,
019, P20, 020, R21, P22, 022, P23, 023, 024, 025, 026,
027, N32, N33, HS7, H59, H6O, 160, H61, H62, 162, 163,
B3, C3, C4, B4, BS, B6, B7, B8, BY, C8, C9, C10, C11, C12,
C13 & C14

339.84

Overlap with HCVA
1.1, 1.2, 1.4, and 4.1.

Total area of HCV 2

339.84

4.1.

$33. $32, $31, $30, $29, $28, $27, R27, Q27, R13, R14,
Q13, Q14, Q15. Q16, R16, R17, Q17, Q18, P17, P18, P19,
019, P20, 020, R21, P22, 022, P23, 023, 024, 025, 026,
027, N32, N33, HS7, H59, H6O, 160, H61, H62, 162, 163,
B3, C3, C4, B4, BS, B6, B7, B8, BY, C8, C9, C10, C11, C12,
C13 & C14

823.28

Overlap with HCVA
1a.

43.

U20, T19, $18, R19, Q19, $34, $33, R34, R33, R32, R31,
Q31, Q30, Q29, P13, P14, P15, P16, P17, P18, 018, P19,
019, P20, 029, 030, N30, N31, N32, N33, N34, M13,
M14, M15, M16, M17, M18, M19, L19, L20, 121, L22,
123, 124, L25, K25, K26, K27, K28, K29, K30, K31, K32,
k33, K34, K35, 35, J36, H52, HS3, H54, H55, 152, 151, 150,
155, 150, 51, J52, J53, J54, J55, 156, 157, J58, KS8, K57,
k56, LSS, L56, L57, L58, L59, L60, L61, K61, K62, L62, L63,
Le4, L65, L66, L67, L68, M68, M69, M70, M80, L80, L81,
182, K82, K83, K84, K85, A2, A3, B3, B4, C4, D4, DS, ES,
E6, E7, £8, £9, £10, £11, £12, 11, D12, D13 & 14,

431.59

Overlap with HCV 4.1.

Total area of HCV 4

762.91

5.

87

30.00

Overlap with HCV 1.1.

6.

K70, R25, $27,127, r27,T22, P16, $14, M25, B7, B6, C8 &
7

170.00

Overlap with HCV 5

Total HCV area

926.30

PT Susantri Permai-May 2014 HCV & SEIA summary ~ Page 7 of 11

Figure 2. Map of Combined HCV at PT Susantri Permai

usstwe

Legenda :
© Desa
—— Sungei
[7] BokKeria

[7] seboran Seturdh NKT t -6 2633 He)

Datum: wos 1904
Proyelsi : Lintang dan Bujur

mss 2 nese

wwiowe

PETA SEBARAN SELURUH NKT

Dibuat teh:

Laboratorium Digitasi dan Komputas
Fakultas Pertanien

Universitas Palengka Raya
2003

Inset Leta Lokasi PT. Susant Permal ‘SumberP eta Peta Block Design DWK-SP

‘d Pulau Kalimantan

PT Susantri Permai-May 2014— HCV & SEIA summary ~ Page 8 of 11
a. Summary of SEIA Findings

Social Issues:

The villages that are likely to be affected directly by the development of oil palm plantations
by PT SP are Supang, Harung Tabengan, Ruhung Bungai, Tangirang, Sei Hanyu, Bulau
Ngandung, Tumbang Puruh, Katanjung, Hurung Tampang, Baronang II, Tumbang Bokoi,
Karetau Mantas, Lawang Tamang, Masaha, Sei Pinang, Tumbang Manyarung dan Tumbang
Tihis in Kapuas Hulu District, Kapuas Regency, Central Kalimantan. Eight villages are located
within the concession while the reminder has land that the inhabitants are presently using
for subsistence agriculture that is also within the concession. Four villages are located
outside the concession but have an indirect interest through the potential for employment.

Total population of all the villages is 14,130 with the size of villages ranging between 165
until 3,080 persons. There are approximately 4,500 people of working age available to meet
the labour requirements of the project.

Ethnic Groups:

Dayaks account for 80 % of the population, with the remaining population made up by
Banjars (15%) and Javanese (5%). The local people marry at a very young age, mostly at 15
to 16 and in some cases even younger.

Education:

There is an Elementary School in each village and approximately 67% of the total population
has received elementary level schooling. Approximately 20% have attained Junior High
School, 1% Senior High School and less than 0.1% has gained university education.

Health:

The people in the development area generally have poor health status due to lack of
training in hygiene and the absence of safe drinking water supplies. In June-July 2007, there
was an epidemic of diarrhea at Sei Hanyu, where more than 200 people were affected. A
survey carried out in 2003 found that more than 60% of the people use water from the river
for domestic purposes, including drinking without boiling. Health infrastructure is minimal,
and medical facilities including medical personnel are required. Doctors only can be found in
the cities located at the district and regency.

Economy:

About 90% of the Dayak households are involved in shifting cultivation of paddy (dry-land
rice), the main commodity grown. Income from rice paddy is supplemented with rubber,
illegal logging, illegal mining and to a lesser extent, fishing and hunting. The Banjar and
Javanese are mainly involved in trading and operate small stores that are located in some
villages.

PT Susantri Permai-May 2014- HCV & SEIA summary - Page 9 of 11
Potential positive and negative developments:

The proposed oil palm development by PT SP is located within an area that has been
subjected to heavy logging and clearing for shifting agriculture. PT SP’s proposed oil palm
development would eventually replace the logged over forest and secondary re-growth that
is part of shifting cultivation system. However, PT SP will need to ensure that the local
community retains adequate land to meet their requirements for the growing of food crops
to minimize the likelihood of expansion of small scale agriculture to the surrounding forest
land.

Land acquisition:

The local people do not have certificate of title of land, which is occupied on a customary
basis which anyone is allowed to use. The process of opening up land as well as the planting
of rubber is designated according to individual or family ownership. Presently, there are no
disputes either within or between villages. There are defined village boundaries along linear
features such as rivers and roads. However, there are no defined spatial or areal boundaries
between villages from the roads and rivers.

The people will need to be compensated for the relinquishment of the land that they use for
crops and rubber production. Guidance for the level of compensation or “ganti rugi” is set at
district level but is usually agreed upon negotiations.

5. Internal Responsibility

Formal sign-off by Assessors and Company.

This document is the Summary of HCV assessment and SEIA (Social and Environment
Impact Assessment) of PT Susantri Permai.

Faculty of Agriculture, Palangkaraya University
Yayasan Kelapa Sawit Berkelanjutan Indonesia
Environmental Management & Monitoring Pty Ltd

Ir. Bismart Ferry Ibei, M.Si Iman K. Nawireja
Team Leader HCV Team Coordinator SEIA

PT Susantri Permai-May 2014- HCV & SEIA summary - Page 10 of 11
Statement of Acceptance of Responsibility for Assessments.

The assessment results of the High Conservation Value (HCV) Assessment and Social and
Environment Impact Assessment (SEIA) of PT Susantri Permai by Faculty of Agriculture
Palangkaraya University and Environmental Management & Monitoring Pty Ltd will be
applied as part of the guidelines in developing and managing PT Susantri Permai.

Prepared By Approved By

ay

o yes (hws

Dr. Faizal Amri Amran

Group Sustainability Manager Director

PT Susantri Permai-May 2014- HCV & SEIA summary - Page 11 of 11
